Case 3:16-cv-00393-TJC-JRK Document 111 Filed 08/05/19 Page 1 of 2 PageID 4078



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


    JESSICA BURCIAGA,

            Plaintiff,

    v.                                                Case No. 3:16-cv-393-J-32JRK

    FLASH DANCERS, INC.,

            Defendant.


                                     JUDGMENT

            Pursuant to the jury’s verdict, (Doc. 101), and the Court’s rulings, (Doc.

    108), judgment as to Counts I, II, III, and IV of the Second Amended and

    Consolidated Complaint is hereby entered in favor of Plaintiff Jessica Burciaga

    and against Defendant Flash Dancers, Inc. in the total amount of $20,000, plus

    post-judgment interest. Judgment as to Count VII is hereby entered in favor of

    Defendant Flash Dancers, Inc. and against Plaintiff Jessica Burciaga.

            DONE AND ORDERED in Jacksonville, Florida this 5th day of August,

    2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge
Case 3:16-cv-00393-TJC-JRK Document 111 Filed 08/05/19 Page 2 of 2 PageID 4079



    Copies:

    Counsel of Record




                                          2
